Citation Nr: 0621680	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral plantar 
fasciitis with plantar spurs.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1963 to January 1973.  These maters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Phoenix RO.


FINDINGS OF FACT

1.  Pes planus was not manifested in service; any current pes 
planus is not shown to be related to the veteran's active 
service.

2.  Plantar fasciitis and/or plantar spurs were not 
manifested in service and the preponderance of the evidence 
is against a finding that such disability is related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


2.  Service connection for bilateral plantar fasciitis with 
plantar spurs is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A November 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
service connection claims (medical and nonmedical evidence 
that would be relevant to his claims), and advised him of his 
and VA's responsibilities in the development of the claims 
and specifically to submit relevant evidence in his 
possession (at p. 2).  He was provided additional notice via 
follow-up letters in June 2003 and September 2004.  While 
complete notice was not provided prior to the initial 
determination in this matter, the veteran is not prejudiced 
by such notice timing deficiency.  He has had ample 
opportunity to respond and supplement the record after all 
critical notice was given.  See September 2004 supplemental 
statement of the case (SSOC).  The May 2003 SOC and September 
2004 SSOC notified him of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While he was not advised of the criteria for 
rating the disabilities at issue and effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II. Factual Background

The veteran's service medical records show he received 
treatment for foot complaints from October 1967 to March 
1968.  The impression was tinea pedis.  In July 1970, he was 
treated for an infected blister on the right foot.  A January 
1973 separation examination did not reveal any foot 
complaints, findings or diagnosis.  On clinical evaluation 
the feet were normal.  

In a March 2001 statement, a private podiatrist recalled 
(based on memory as treatment records were unavailable) 
seeing the veteran in the mid 1970s for foot and ankle pain.  
He recalled that the veteran presented with 3rd degree pes 
planus and pain in the ankles with crepitus.  It was noted 
that the veteran had a history of ankle sprains in service, 
that the problems were exacerbated by his work in sales, 
which required prolonged standing, and that x-rays had 
confirmed pes planus and early arthritis changes.  

A June 2001 VA treatment record indicates that the veteran 
complained of left foot pain at the heel.  The assessment was 
plantar fasciitis with flat feet.  

A June 2001 private treatment record from Dr. M. W. notes the 
veteran's complaint of chronic, bilateral foot pain due to 
pes planus.

On July 2001 VA examination, the veteran reported that his 
previous activities included racquetball, marshal arts, and 
gymnasium workouts.  He complained of pain on walking, which 
reduced his activities.  Left ankle x-rays revealed calcaneal 
spurring.  
VA treatment records from February 2002 to July 2002 continue 
to reflect an assessment of plantar fasciitis.  

On December 2002 VA general medical examination, review of 
the veteran's medical history was limited to VA treatment 
records as the claims file was not available.  The veteran 
reported that he had flat feet "all of his life" and that 
the onset of fasciitis was in the 1970s.  He reportedly began 
wearing orthotics in 1973.  He indicated that he had a 
history of running in boots and working on a flight line, 
which was "hard on his feet".  On examination, the veteran 
had adequate arches bilaterally.  The assessment was plantar 
fasciitis, diagnosed by history; heel spurs confirmed by x-
rays; and pes planus not confirmed.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

Based on the record, it is not entirely clear whether or not 
the veteran now has pes planus of either foot.  A private 
podiatrist recalled treating the veteran for (x-ray 
confirmed) pes planus in the mid 1970s and a June 2001 
treatment record noted an assessment of flat feet.  However, 
on December 2002 VA examination the examiner was unable to 
confirm pes planus.  Regardless, establishing service 
connection requires more than just evidence of a current 
disability.  There must also be evidence of a related injury 
or event in service, and evidence of a nexus between the 
current disability and service.  Here, the only foot 
complaints and findings in service were related to skin (not 
musculoskeletal) problems.  On service separation 
examination, the feet were normal.  Furthermore, there is no 
competent (medical) evidence of a nexus between service and 
any current pes planus.  The private podiatrist who recalled 
seeing the veteran in the mid 1970's noted the veteran had a 
history of ankle sprains in service, and had x-ray confirmed 
3rd degree pes planus, but did not attribute the pes planus 
to the ankle sprains.  Significantly also, his statement was 
given more than 25 years after he saw the veteran and was 
based entirely on recollection (as treatment records were 
unavailable).  To the extent that the statement might suggest 
a nexus between ankle sprains in service and postservice pes 
planus, the probative value of the statement (particularly as 
it recalls detailed clinical findings/diagnostic studies 
precisely) must be considered in light of the effect that the 
passage of time has on the dimming of memory.  Notably the 
podiatrist also identified a postservice exacerbating factor 
(prolonged standing).  

The veteran's own belief that he has bilateral pes planus 
related to service is not competent evidence, as he is a 
layperson, untrained in determining medical diagnosis or 
etiology.  See Espiritu, 2 Vet. App. 492, 495 (1992).  In the 
absence of any objective evidence of related event or injury 
in service, and with no competent evidence of a nexus between 
any current pes planus and service, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.

Regarding plantar fasciitis and plantar spurs, there is 
evidence of current disability (in VA treatment records 
including X-ray reports).  However, as with pes planus, there 
is no competent evidence of an event or injury in service or 
of a nexus between the current disability and service.  There 
is no evidence of plantar fasciitis or plantar spurs until 
many years after service.  It is significant that there was a 
long passage of time between service and the earliest medical 
documentation of the current disability.  This, of itself, is 
a factor for consideration in determining whether a 
disability might be service related.  Again, as the veteran 
is a layperson, his belief that his plantar fasciitis with 
plantar spurs is related to his service is not competent 
evidence.  See Espiritu, supra.  The preponderance of the 
evidence is against this claim, and it also must be denied.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for plantar fasciitis with plantar spurs 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


